Case 1:16-cv-00441-CMA-STV Document 73 Filed 10/02/18 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil No. 1:16-cv-00441-CMA-STV

   UNITED STATES OF AMERICA,

              Plaintiff,

              v.

   SALVATORE CELAURO, JR.;
   MICHELE GRAZIANO; and
   PARK COUNTY, COLORADO

                Defendants.


                       UNITED STATES’ RESPONSE TO
            CELAURO’S NOTICE OF CLAIM OF RIGHT OF SUBROGATION


        The United States of America, through undersigned counsel, submits this

  Response to Defendant Celauro’s “Notice of Claim of Right of Subrogation for Court

  Bond Found in Fund with CUSIP: 693390353.” While it is unclear what, if any, relief this

  peculiar filing requests, any such request for relief should be denied. This case has

  been closed for eight months, and any time period for appealing the Court’s January 18,

  2018 Final Judgment (ECF NO. 70) has long passed.

        The United States brought this action against Defendant Salvatore Celauro, Jr. to

  reduce unpaid federal income tax and penalty assessments to judgment and to

  foreclose on Celauro’s real property located in Park County, Colorado. (ECF No. 1.)

  After Celauro failed to file a proper answer to the Complaint and repeatedly disobeyed

  Court Orders, the Court entered default judgment in favor of the United States against
Case 1:16-cv-00441-CMA-STV Document 73 Filed 10/02/18 USDC Colorado Page 2 of 4




  Celauro on November 3, 2016. (ECF No. 46.) Celauro’s real property was sold at a

  judicial sale in September 2017 (See ECF No. 61), and the proceeds of the sale were

  distributed to various parties involved in this action, including Celauro, upon

  confirmation of the sale by the Court. (See ECF Nos. 65 & 69.) The Court entered its

  final judgment in the action on January 18, 2018. (ECF No. 70.)

         On September 11, 2018—nearly a year after the sale of the property and over 7

  months from the date of final judgment in this action—Celauro filed the instant “Notice of

  Claim of Right of Subrogation for Court Bond Found in Fund with CUSIP: 693390353.”

  The Notice, to which Celauro attached his birth certificate and social security card,

  appears to claim that he is entitled to funds “using [his] equity” in a fund maintained by

  Pacific Investment Management Company, LLC (“PIMCO”).

         Celauro’s fantastical claims that there is a secret fund to be used to offset his tax

  liabilities lack any basis in reality and are a continuation of the frivolous, tax-protestor

  filings he has made throughout this case. The Court should not consider them. See

  United States v. Berryman, 2013 WL 5466891 *5 (D. Colo. Sept. 27, 2013) (citing

  Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990)). In addition, even if he

  did have a cognizable argument, the time to file such an argument has long passed.

  See Fed. R. App. P. (4)(a)(1)(B) (requiring that an appeal of a final judgment be made

  within 60 days from the date of the judgment). Accordingly, to the extent Celauro’s

  Notice requests relief, such relief should be denied.

  \\

  \\
                                               -2-
Case 1:16-cv-00441-CMA-STV Document 73 Filed 10/02/18 USDC Colorado Page 3 of 4




  Dated: October 2, 2018               Respectfully Submitted,


                                       RICHARD E. ZUCKERMAN
                                       Principal Deputy Assistant Attorney General

                                       /s/ Ryan S. Watson
                                       RYAN S. WATSON
                                       Trial Attorney, Tax Division
                                       U.S. Department of Justice
                                       P.O. Box 683, Ben Franklin Station
                                       Washington, D.C. 20044-0683
                                       Tel: 202.514.5173
                                       Ryan.Watson@usdoj.gov

                                       Of Counsel
                                       ROBERT TROYER
                                       United States Attorney
                                       District of Colorado

                                       Attorneys for the United States of America




                                     -3-
Case 1:16-cv-00441-CMA-STV Document 73 Filed 10/02/18 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2018, I served the foregoing as follows:

  Via CM/ECF:

     Herbert C. Phillips
     Lee@law-hcp.com
     Counsel for Park County, Colorado

  Via U.S. Mail:

     Salvatore Celauro, Jr.
     3282 North County Road 43
     Bailey, Colorado 80421

     Salvatore Celauro, Jr.
     25587 Conifer Road, Suite 105 #317
     Conifer, Colorado 80433

     Michele Graziano
     1796 Willis Ave.
     Merrick, NY 11566

                                                  /s/ Ryan S. Watson
                                                  RYAN S. WATSON
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
